Citation Nr: 1311253	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  03-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 12, 2006.

2.  Entitlement to a disability rating for PTSD in excess of 70 percent since June 12, 2006. 


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 Order of the United States Court of Appeals for Veterans Claims (CAVC).  

These issues were previously before the Board, having initially arisen from an August 2002 rating decision of the RO in Montgomery, Alabama.  In a January 2011 decision, the Board denied increased ratings for the Veteran's PTSD.  The Veteran appealed that decision to the CAVC.  In an Order dated in December 2011, pursuant to a Joint Motion of the parties for Remand of that date, the CAVC vacated the Board's January 2011 decision in pertinent part, and remanded the ratings for PTSD to the Board for development consistent with the stipulations of the parties to the Joint Motion.  In July 2012, the Board remanded this appeal for additional evidentiary development.  The directed development (namely obtaining updated VA treatment records and providing a VA examination) has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In the July 2012 remand, the Board noted that its previous January 2011 decision had granted service connection for tinea pedis, and for a rash-type disorder involving the chest and legs, but that the record did not reflect that this decision had been implemented by the RO.  The Board instructed in the remand that action should be taken to implement the Board's decision with respect to those issues.  A review of the September 2012 rating sheet reveals that the grant of service connection for a rash-type disorder to include pseudofolliculitis barbae and a disorder of the face and chest has been implemented, as has the grant of service connection for tinea pedis, each with an assigned rating of zero percent, effective August 30, 2001.  

In June 2009, the Board remanded the case to the RO to accommodate the Veteran's request for a hearing before the Board via videoconference.  The hearing was scheduled for September 30, 2009, but the Veteran failed to appear, to provide timely good cause for failing to appear, or to timely request another hearing.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

As discussed in the Board's 2011 decision and subsequent remand, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was raised by the record, presumably in November 2007, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The, accordingly referred the issue.  Since that time, the Veteran has been awarded a total schedular rating.  However, he is still entitled to an adjudication of whether a TDIU was warranted prior to the assignment of the total schedular rating.  As such, this issue is once again referred to the AOJ for appropriate action.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Prior to January 4, 2006, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  

3.  As of January 4, 2006, it was shown that the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The evidence of record does not show that the Veteran's PTSD causes, or has caused, total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to January 4, 2006, the criteria for an initial disability rating higher than 50 percent for PTSD were not met for any distinct period of time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  As of January 4, 2006, the criteria for a 70 percent rating, but not higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2012).

3.  The criteria for a disability rating higher than 70 percent for PTSD have not been met for any distinct period of time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Ratings for PTSD

This appeal arises from a claim for service connection received at the RO on August 30, 2001.  In an August 2002 rating decision, the RO granted service connection for PTSD and assigned a 30 percent initial rating under Diagnostic Code 9411, effective August 30, 2001.  The Veteran appealed the initial rating.  

In an October 2006 decision, the RO assigned a rating of 50 percent for PTSD, effective September 2, 2005, thus establishing a staged initial rating, with a 30 percent rating in effect prior to September 2, 2005.  In June 2009, the Board remanded the appeal so that a requested Board hearing could be scheduled.  As noted above, the Veteran failed to appear for the Board hearing, and his hearing request is considered to have been withdrawn.  

In a January 2011 decision, the Board denied any higher rating for PTSD.  The Veteran appealed the Board's denial of higher ratings for PTSD to the CAVC.  Pursuant to a Joint Motion of December 2011, the CAVC vacated and remanded that part of the Board's decision that denied a higher rating for PTSD, directing the Board to conduct additional development and then to provide additional reasons and bases explaining its decision.  

In July 2012, the Board remanded the appeal for additional evidentiary development.  By rating decision of September 2012, the RO increased the initial ratings for PTSD to 50 percent prior to June 12, 2006 and then to 70 percent from June 12, 2006.  The effective date assigned corresponds to the date of a VA examination.  




January 4, 2006 to June 12, 2006

The Board finds initially that the RO's assignment of June 12, 2006 as the effective date for the increased 70 percent rating does not account for a worsening of symptoms that is demonstrated prior to that date by correspondence received from the Veteran on January 4, 2006.  The Veteran submitted a VA Form 21-4138 on which he reported that his PTSD had worsened to the point where he could no longer sleep at night due to nightmares and walking the floor.  He reported depression and anxiety and a bad temper.  He reported that he was not able to work and his problems had affected his home life.  Thus, rather than demonstrating a worsening of symptoms corresponding with the June 2006 VA examination, the evidence demonstrates a worsening of symptoms at least as early as the Veteran's January 2006 correspondence, an asserted worsening that was subsequently confirmed by the June 2006 VA examination.  As such, it was not the date of the examination which marked the first notice of worsening of symptomatology, but rather it was the January 2006 letter, which put VA on notice of the need to schedule a VA examination, that marked the first evidence of worsening. 

The general rule for assigning an effective date for an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The Federal Circuit has reaffirmed that "the plain language of [section] 5110(b)(2)...only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

Thus, to assign an effective date corresponding to the June 2006 VA examination rather than the January 2006 correspondence asserting that a worsening had occurred, the Board would have to find that the Veteran's assertions regarding worsening symptoms were not credible.  In this case, his assertions were credible, if for no other reason than they were subsequently confirmed by clinical evaluation.  Thus, an effective date of January 4, 2006 for the increase to 70 percent is warranted.  

The Board acknowledges that, where the appropriate symptomatology is demonstrated, the effective date for an increased disability rating can be assigned up to one year prior to the date of the claim.  The Board will next address whether an increase in the Veteran's disability was demonstrated in the year prior to the January 4, 2006 correspondence in conjunction with the discussion of entitlement to a rating in excess of 50 percent.

Prior to January 4, 2006

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that a rating in excess of 50 percent for PTSD is not warranted at any time prior to January 4, 2006.  As set out above, to warrant a 70 percent rating, the evidence would have to show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Regarding deficiencies in work, the Veteran was noted to have been employed during virtually all of this period.  The report of VA examination in June 2006, which supported the Veteran's increase to a 70 percent rating, reveals that the Veteran stopped working in October 2005 secondary to blindness in his left eye due to diabetes.  At a July 2012 examination, he added that he had to stop working due to his heart problems.  Thus, to the extent that PTSD played any role in his stopping work, it appears to have been a secondary cause. 

The report of VA examination in January 2002 reflects that the Veteran was employed as a truck driver at that time.  The report of VA examination in June 2004 reflects that the Veteran was working as a garbage truck driver, a job which he had reportedly held for 10 years.  The Board acknowledges that the Veteran reported that he did not get along well with his coworkers; however, he did not describe any significant impact of this on his job performance such as missing work frequently, getting into arguments or confrontations, being punished or reprimanded, etc.  While the Board presumes that PTSD symptoms could and did impact all areas of the Veteran's life at times, and the Board acknowledges that there was some negative impact on occupational function in this case, the evidence during this period does not suggest that the Veteran's work function was deficient due to PTSD - the actual criterion for a 70 percent rating.  

Regarding deficiencies in family relations, the Veteran noted to the June 2004 examiner that his wife was one of the only people he was comfortable talking to.  Again, the Board presumes that there was some impact in family relations, as social impairment is contemplated even with a 10 percent PTSD rating; however, during the period at issue here, the Veteran's descriptions do not reflect that there was any deficiency in family relations.   

Regarding deficiencies in judgment, the January 2002 examiner found that judgment and insight were fair.  The June 2004 examiner found that judgment and insight were adequate.  The Board acknowledges that the parties to the Joint Motion specifically stipulated that the Board did not adequately address in its prior decision the finding that the Veteran's judgment was "only" fair.  The Board notes that the word "only" was added by the parties to the Joint Motion and was not actually contained in the examination report itself.  Moreover, the Board believes that fair judgment is not the equivalent of a judgment deficiency.  Fair is defined as "sufficient but not ample: adequate."  See Webster's Collegiate Dictionary, Eleventh Edition, 449 (2007).  Thus fair judgment is sufficient judgment.  Accordingly, by definition, sufficient judgment cannot be the equivalent of deficient judgment.  

Regarding deficiencies in thinking, the report of VA examination in January 2002 reflects that the Veteran's memory was fair.  There was no looseness of association, no flight of ideas, no tangentiality or circumstantiality.  There was no thought blocking.  Judgment and insight were fair.  Speech was of regular rate and rhythm.  Affect was constricted.  The Veteran was oriented to time, person, and place.  The report of VA examination in June 2004 reflects that thought processes were coherent.  Insight and judgment were adequate.  The July 2005 evaluation reflects that there were no abnormalities in thought content or process.  The Veteran's speech was normal in prosody, rate, and volume.  In sum, the Veteran's thinking and thought processes were not shown to be deficient during this period.  

It would appear that the only area in which it can be said that there was a true deficiency during this period was the Veteran's mood.  The report of VA examination in January 2002 reflects that the Veteran reported anxiety and stress.  He reported that, although he had been suicidal, he was not at the time.  The Veteran was described as irritable, but there was no homicidal ideation noted.  

The report of VA examination in June 2004 reflects that the Veteran's mood and affect were mildly anxious.  The Veteran was mildly anxious around crowds of people.  He did not trust anyone.  The Veteran reported problems sleeping with night sweats.  He reported being startled around loud noises, but he denied any suicidal or homicidal ideation.  

On examination in July 2005, no suicidal or homicidal ideation was noted and the Veteran denied having ever having been suicidal or homicidal.  The Veteran reported nightmares about fighting one to two times per week, which occurred as he was going in and out of sleep.  He felt that he never did really get to sleep.  He reported flashbacks one to three times per month.  He reported night sweats which caused him to change his shirt several times at night.  

Clearly, there does appear to be a deficiency in the Veteran's mood during this period; however, this is only one of the areas that comprise the criteria for the 70 percent rating.  While the Board acknowledges some impact in other areas, in particular, social functioning and occupational functioning, during this period, the symptoms described by the Veteran and by VA clinicians more nearly approximate occupational and social impairment with reduced reliability and productivity.  

The Board acknowledges that, during this period, there are reports of auditory hallucinations.  For example, the report of VA examination in January 2002 notes that the Veteran reported having heard noises, and asserted that the voices made him nervous.  These were specifically described as auditory hallucinations.  The Veteran reported no visual hallucinations, delusions, illusions, obsessions, or compulsions at that time.  The July 2005 examiner noted that the Veteran reported occasional vague auditory and visual hallucinations, described as hearing someone calling his name; and, in the last month, seing people in his peripheral vision who were not there.  

While persistent delusions or hallucinations are listed as symptom examples under the 100 percent rating level, this symptoms must be read in the context of the actual criteria for the 100 percent rating, i.e., total occupational and social impairment.  In this case, the voices heard by the Veteran clearly affect him, as he reported that they make him nervous; however, he has not described any impact on his ability to function occupationally or socially.  Indeed, he was employed during the majority of this period and there is no indication that his hearing occasional voices had any impact on his ability to do his job.  The Veteran appears to be aware that the voices are a manifestation of his PTSD.  The presence of hallucinations is not probative of entitlement to any particular rating.  Rather, it is the effect hallucinations have on occupational and social functioning that determines entitlement.  Most significant, the January 2002 and July 2005 examiners who reported these symptoms also assigned GAF scores reflective of overall moderate impairment.  Based on the Veteran's description, and the findings of clinicians, the Board finds that, prior to January 4, 2006, the reported hallucinations did not result in or materially contribute to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Also significant in the Board's finding that the criteria for a rating in excess of 50 percent are not met during this period, the report of VA examination in January 2002 reflects that the Veteran's PTSD was found to be moderate.  A GAF score of 60 was assigned.  As with the GAF score of 55 assigned in July 2005, the score of 60 is consistent with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  In June 2006, a GAF score of 68 was assigned, reflecting mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Regarding the GAF scores assigned during this period, at worst, the scores reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  This is consistent with the specific finding of the January 2002 examiner that the Veteran's symptoms were moderate.  The July 2005 examiner assigned a GAF score of 55, which is also consistent with moderate symptoms.  The June 2004 examiner described the Veteran's impairment as mild.  

In finding that the GAF scores assigned during this period do not reflect symptomatology of the type and degree contemplated for a 70 percent rating, the Board acknowledges that the GAF score ranges are not specifically tied to any particular rating.  However, there is a symmetry between the 70 percent criteria of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and the GAF score range of 41-50, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The reference to social, occupational, or school functioning in the rating schedule appears to mirror the reference to work, school, and family relations in the GAF examples.  In addition, the symptom examples for the 70 percent level of the rating schedule include suicidal ideation and obsessional rituals, both of which are included in the GAF examples.  This reinforces the Board's finding that the findings of mild and moderate impairment and the GAF scores indicating the same, reflect symptoms of less severity than are contemplated for a 70 percent rating.  

In the Joint Motion, the parties stipulated that, while the Board found that, from August 30, 2001 to September 2, 2005, the overall impairment of psychological, social and occupational functioning was no more than moderate, the Board did not adequately address evidence that the Veteran reported that he became nervous when hearing voices and was sometimes suicidal, and that a January 2002 VA PTSD examination revealed impairment of mood and affect with report of auditory hallucinations.  Also noted was the January 2002 VA PTSD examination showing that symptomatology included not only reports of auditory hallucinations, but constricted affect, and only fair judgment.  Also, in his statement dated in June
2003, the Veteran reported that he had panic attacks two or three times per
week. 

The Board reiterates that the Joint Motion addressed the situation where a 30 percent rating was assigned prior to September 2, 2005 and a 50 percent rating was assigned thereafter.  As higher ratings have been assigned throughout the period on appeal, the particular stipulations of the Joint Motion may no longer be applicable.  Nevertheless, the Board will endeavor to address the specific points raised.  

Regarding the Veteran's assertions as to hearing voices, the Board has addressed this symptomatology in detail above.  Regarding the reference to suicidal ideation, while the Veteran reported to the January 2002 examiner that he had been suicidal, he was not suicidal at the time of the examination, or at the time of either the June 2004 examination or the July 2005 examination, or indeed at any other definite time during the period on appeal.  Indeed, the Veteran specifically denied to the July 2005 examiner ever having been suicidal.  The Board finds that suicidal ideation, to the extent it has been present in the Veteran's past as well as at later times, did not play any significant role in his occupational or social functioning during the period under consideration.  Moreover, the fact that at one time reported suicidal ideation, but subsequently denied ever having suicidal ideation calls into question the credibility of his initial assertion, or at the very least calls into question the severity of such ideation.

In summary, the Board finds that as of January 4, 2006  the Veteran's PTSD symptomatology best aligned with a 70 percent rating, but not higher; but that at no time prior to that date did his PTSD symptomatology warrant a rating in excess of the 50 percent rating.  To this extent, the Veteran's claim is granted.

Since June 12, 2006

Turning to the period since June 12, 2006, in order to warrant a 100 percent rating for PTSD, the evidence would have to demonstrate total occupational and social impairment.  After a review of all of the evidence, the Board finds that the weight of the evidence is solidly against the conclusion that the Veteran's PTSD symptomatology has caused total occupational and social impairment for any distinct period of time during the course of his appeal.  

Regarding social impairment, the Veteran reported at his July 2012 examination that he had been married for about 38 years; adding that it was going pretty good at that time, but noting that he and his wife had experienced "rocky" periods.  The Veteran also reported that he had quite a few friends through his church and would both socialize at church and occasionally go out to eat or have gatherings.  He stated that he likely would not have social relationships if it were not for his church.  The report of VA examination in June 2006 also reveals that the Veteran was active in his church as a deacon at that time.  An August 2011 mental health evaluation reveals that the Veteran's wife noted that he is frequently withdrawn and would get irritated when she tried to get him to discuss what he was thinking about.  In March 2011, the Veteran's wife reported that the Veteran could be belligerent towards her.  The Board does not dispute that the evidence demonstrates some impairment in the Veteran's social function, however, he appears to be able to function to some degree and has maintained a limited number of social relationships.  This is not the equivalent of total social impairment.  

Also significant in terms of social impairment, the report of VA examination in June 2006 reveals that the Veteran was able to manage his own activities of daily life.  The Veteran reported no legal infractions since the 1980s.  Thus, while the Veteran's symptoms are certainly consistent with occupational and social impairment with deficiencies in most areas, his symptoms are simply not reflective of total impairment.  

The Board acknowledges that the parties to the Joint Motion stipulated that, in its prior decision, the Board did not adequately address the evidence regarding cognitive function in terms of occupational and social impairment.  A February 2011 psychiatric clinic note reveals the Veteran complained that he has become more forgetful, misplacing objects, being unable to recall locations, and forgetting what he is doing at times, for the past year or so.  The report of VA examination in July 2012 reveals that the Veteran reported that he forgets to lock the door, or forgets to take keys out of door; he misplaces objects; and, he spends half the day looking for objects.  However, tests of memory conducted at the time did not support the Veteran's perception that there was any significant memory impairment.  The Veteran demonstrated recall of 3 out of 3 words after immediate, short time delay, and long time delay.  Speech was clear and coherent; the Veteran made jokes appropriately; his attention was intact; his thought processes and content were unremarkable; his judgment was good; his insight was average; and his impulse control was good.

A neuropsychiatric evaluation was conducted in April 2011, at which the Veteran reported experiencing a decline in his memory, attention, and language abilities.  Cognitive changes reportedly began five-to-seven years earlier and had progressed gradually with a greater decline since 2009.  He described misplacing objects, forgetting day-to-day events, names of extended family, and dates.  He also described becoming lost in familiar areas while driving. Increasing difficulties with attention, concentration, and multi-tasking were also reported.  For example, he described being less efficient at day-to-day tasks, resulting in increased time to compete tasks.  Regarding language abilities, the Veteran stated that he has difficulty word finding and frequently makes paraphasic (i.e., word substitution) errors.  Motor difficulties characterized by shuffling gait and poor balance were also reported, and he stated that these difficulties have been present "for years" likely due to multiple vascular conditions. 

During the evaluation, the Veteran established appropriate rapport with the examiners and maintained a socially appropriate interpersonal demeanor throughout the evaluation.  He was aware of the reasons for this evaluation.  He participated in the clinical interview without apparent guardedness and had no difficulties providing adequately detailed social and medical histories and an adequate description of his current symptoms and functioning.  He was aware of the accuracy of his performances and spontaneously corrected some mistakes.  He put forth good effort during the testing.  Task outcomes had no effects upon subsequent task efforts or accuracy and his test-taking approach was grossly organized and systematic.  His sensorium was within broad normal limits.  Receptive language skills were grossly intact and no significant difficulties with expressive language were observed during conversation.  Content of speech was negative for neologisms, loose associations, flight of ideas, ideas of reference, and delusions.  Observation revealed no striking deficits in sustained attention/concentration, cognitive processing speed/mental efficiency, visuomotor integration, and manual motor skills.  

The examiner found subtle to mild deficits in areas of expressive language and executive functioning.  For example, the Veteran performed in the borderline impaired range on a test of semantic verbal fluency and in the mildly impaired range on a test of confrontation naming.  Although formal testing of executive functioning was generally within broad normal limits, mild executive dysfunction was evident in tests of verbal fluency and sustained trial-and-error problem solving, poor visual organization and planning on a complex copying task, and mild perseverative tendencies on both verbal and visual testing.  Functioning in all other cognitive domains was within normal limits and largely consistent with previous testing.  The Veteran did not meet diagnostic criteria for dementia; however, he did meet criteria for mild cognitive impairment, non-amnestic subtype.  His reported difficulties with daily functioning were most likely related to disruptions in executive functioning.  The Veteran's difficulties were found likely due to a combination of factors including PTSD, untreated sleep apnea, cerebrovascular disease, and polypharmacy with possible overuse of prescribed pain medications.

A May 2011 mental health visit included a discussion of the April 2011 neuropsychiatric evaluation, which revealed no significant worsening in his cognitive functioning in the approximate two-year interval since an earlier test.  
However, the examiner found that testing revealed evidence of inefficient or suboptimal executive cognitive functioning, with fairly mild deficits being evident in verbal fluency, sustained flexible trial-and-error problem solving, and complex visually-dependent behavioral organization and planing.  It was felt that, while these results were indicative of some decline in cognitive functioning, they were not debilitating in severity and were not suggestive of a frank dementia.  Likely etiological factors for his cognitive deficits include small-vessel cerebrovascular disease, untreated sleep apnea, poorly controlled diabetes, and medication overuse.  Despite multiple reassurances that his memory functioning (at least within the context of formal testing) was grossly intact, the Veteran complained of several recent lapses in memory, all of which he was able to recall in rather striking detail (which, in and of itself, mitigates (sic) against severe memory impairment).  He remained very focused on his perceived poor memory functioning.  Contributing factors to his everyday memory lapses (including his PTSD and excessive daytime sleepiness secondary to untreated sleep apnea) were discussed.  The examiner noted that the Veteran had arrived for the appointment complaining of feeling lightheaded/dizzy and noted that he had only had "a piece of bread and two hot dogs" for breakfast.  The examiner expressed concern that the Veteran was not fully adherent with any diabetic dietary recommendations, and fluctuations in blood sugar levels may also be contributing to his daily cognitive difficulties.  

The June 2006 examiner found that the Veteran was oriented; his speech was normal in tone and rate, but slightly low on volume.  His thought processes appeared logical and goal directed.  His insight and judgment were fair.  Periodic VA mental health evaluations reveal consistent findings of normal speech, orientation, and thought content, logical and linear thought processes, fair to normal insight and judgment, and appropriate behavior.  Reports in April 2008, May 2010, May 2011, August 2011, and May 2012 reflect poor insight and judgment. 

In summary of the evidence regarding cognitive impairment, despite what appears to be a high degree of concern on the Veteran's part that his cognitive function has declined, thorough testing on multiple occasions has revealed largely normal cognitive function with deficits in areas of expressive language and executive functioning that were described as subtle to mild.  The Veteran has occasionally been noted to have poor insight and judgment, although findings have otherwise been fair to good.  While the Veteran's perception that there is some cognitive impairment is supported by clinical findings, his assertion as to the degree of such impairment is not supported.  The Board finds the results produced on clinical testing against established criteria to be more persuasive than the Veteran's anecdotal descriptions.  The degree of cognitive impairment in this case is not consistent with total occupational and social impairment.  

Regarding impairment of mood, the Veteran reported on examination in July 2012 that his depression is exacerbated by his health problems and multiple stressors.  According to the Veteran, he "gets past one mountain and there is another."  He also has some ruminative thoughts about the government and how they are nickel and diming him.  There had been no suicide attempts and the Veteran once again denied any suicidal ideation or homicidal ideation.  The July 2012 examiner found the Veteran to be fully oriented.  Psychomotor activity was unremarkable; his affect was congruent and appropriate.  

A May 2012 mental health note reveals that the Veteran denied suicidal ideation; he reported that he has some violent thoughts toward former acquaintances, but no plan or intent to harm anyone.  He stated that none-the-less he has "violence on my mind all the time."  He indicated that "stupid people irritate me."  

It was noted in the April 2011 neuropsychiatric evaluation that the Veteran reported brief periods of sadness related to his health; however, he described his overall mood as "pretty happy."  Regarding anxiety, he described feeling anxious with no particular trigger; he feels like something bad is going to happen.  However, he reported no panic attacks.  There was also no obsessive or compulsive behavior.  

A February 2011 psychiatric clinic note reveals the Veteran believed his mood had been more depressed for the past year, with poor energy and increased sleep, anhedonia, occasional tearfulness and feelings of anger.  He stated that he is frustrated by his chronic, recurrent medical problems and these are a trigger for his depression.  He denied suicidal ideation and homicidal ideation, intent or plan, but stated that he did have thoughts of killing himself several weeks prior, without a specific plan.  He also reported that he has had increased PTSD symptoms - vigilance, physical anxiety, and nightmares.

An April 2011 neuropsychiatric evaluation revealed that the Veteran's affective presentation was euthymic and his mood was congruent.  He denied current suicidal and homicidal ideations upon direct questioning.  The June 2006 examiner found that affect was congruent and the Veteran voiced no suicidal or homicidal ideation.  

VA mental health evaluations reveal findings for mood of "fair to middlin" and "ok" in May 2012, " a little worried" in February 2012, "depressed," "not good," and "ok" in November 2011, "fair" in October 2011, "ok...a little worried," and "up and down...worse" in August 2011, "irritable" in July 2011, "ok" and "not too swift" in May 2011, "not so well" and "ok" in March 2011, "yeah, I guess I've been down" in February 2011, "good" in September 2010, "pretty good today" in May 2010, "ok, better" in April 2010, and "ok" in December 2009.  There was increased depression and anxiety in July 2008, the Veteran reported his mood as "pretty good" in April 2008, "pretty fair" in November 2007, "in the dumps" in October 2007, and "I feel a little down today" in August 2007. 

A July 2011 mental health evaluation reveals that the Veteran completed the Beck Depression Inventory (BDI) and his score of 27 corresponds to a severe level of depressive symptoms.  The Veteran denied suicidal thoughts, plans or intent although on the BDI, he endorsed having some suicidal thoughts without plan or intent.  

In summary of the findings regarding mood, while the Veteran experiences depression and anxiety, which has been occasionally severe, and while there is mixed evidence regarding panic attacks, the evidence establishes that the Veteran also has periods of feeling relatively good.  The Veteran reported to the June 2006 examiner that he has had periods of depression with decreased mood, feeling hopeless and helpless, decreased interest, decreased energy, and decreased concentration; however, these periods are intermittent.  They may last two to three weeks at a time, but they come and go.  He reported nightmares one to two times a week and flashbacks only if he sees stuff on TV in regard to his war experiences.  He occasionally has difficulties with exaggerated startle response, hypervigilance, difficulty relating to others, irritability, insomnia, avoiding things that remind him of his time in the military, anxiety, stress, intrusive memories, and headaches.  He reported to the July 2012 examiner that he has nightmares 2-3 times per week, and he will think about Vietnam sometimes when he is awake; he sometimes will start sweating when he has thoughts about Vietnam.  In this case, the Board finds that the intermittent nature of the Veteran's mood impairment and the intermittent nature of the severe symptoms underscores and supports the Board's finding that there is not total occupational and social impairment due to PTSD.  

Also significant in the Board's finding that the service-connected PTSD does not result in total occupational and social impairment, while the June 2006 examiner noted that the Veteran is primarily a loner and does not have any real relationships, the examiner attributed much of the Veteran's social impairment to factors other than his service-connected PTSD.  The examiner found that many aspects of social impairment could relate to his childhood.  According to the examiner, the Veteran had a very chaotic childhood which greatly impairs his ability to relate with others.  This, in and of itself, could account for his limitations with friends, difficulties with relationships and difficulties at his job.  The examiner continued that, although the Veteran does likely have PTSD, and it can impair his ability to function, it appears that some of the difficulties he speaks of in regard to occupation and social function could be related to his chaotic childhood.  The examiner recounted episodes of abuse from his uncle, and his mother not being there, caused him to "get a job because he was tired of being hungry and struggling."  According to the examiner, this is likely a psychodynamic problem for him because of the fact that he has in the past not been able to consistently rely on other people or to be able to be dependent upon another.  Now that he is having problems with his vision related to his diabetes, he is needing to rely on other people to help him.  This is likely to bring about some severe problems psychodynamically which is the likely etiology for his depressive symptoms.  The examiner found that, although he has depression, it appears to be a complication of his diabetes and psychodynamic issues that stem from his childhood.  

The July 2012 examiner also apportioned the Veteran's symptoms between the service-connected PTSD and depression, which was attributed to nonservice-connected factors.  The examiner attributed re-experiencing symptoms, avoidance, and hyperarousal primarily to PTSD.  The examiner attributed symptoms of depressed mood and ruminations primarily to a depressive disorder NOS.  The examiner also noted some overlap regarding symptoms of sleep disturbance, irritability/anger, detachment/social isolation, decreased attention/concentration, and decreased interest in activities.  

The Board finds that, while it is not possible based on the findings of the June 2006 and July 2012 examiners alone to apportion specific symptoms to a nonservice-connected disorder, see Mittleider v. West, 11 Vet. App. 181, 182 (1998), there is clearly a significant nonservice-connected component to the Veteran's overall psychiatric disability.  This underscores and supports the Board's conclusion that the Veteran's service-connected PTSD does not result in total occupational and social impairment.  

As noted above, GAF scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  An April 2011 neuropsychiatric evaluation revealed a GAF score of 65.  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

The June 2006 examiner noted that the Veteran felt his symptoms were extremely severe.  However, the examiner assigned a GAF score of 50, which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), but not severe symptoms.  In light of the specific symptoms reported by the Veteran and the findings reported by the examiner, the Board finds that the Veteran's assertion of extremely severe symptomatology is not consistent with the evidence, including his own description of symptoms which are intermittent, his ability to maintain activities of daily life, and his ability to engage in social situations despite discomfort doing so.  The GAF score of 50 assigned by the examiner is more consistent with the overall evidence, and the Board finds that it more accurately describes the Veteran's level of impairment than does the Veteran's description.  

The July 2012 VA examiner also assigned a GAF score of 50.  When provided with the specific rating criteria, the examiner opined that the most applicable criteria were occupational and social impairment with reduced reliability and productivity.  These are the criteria for the 50 percent level.  GAF scores assigned during periodic VA mental health sessions have ranged from 50 to 60.  In sum, the Veteran's GAF scores during this period are not reflective of total occupational and social impairment, and in fact support impairment only to a moderate degree.  

The Board acknowledges that, as with the prior period, there is some evidence during the current period of transient auditory and visual hallucinations.  A February 2011 psychiatric clinic note reveals the Veteran's report of seeing startling objects in the corner of his eye.  The Veteran reported in August 2011 during a mental health evaluation that he had been seeing things and hearing dead people talking.  He indicated that sometimes he sees people form Vietnam, but at other times he sees family members who are dead.  "It's like I'm going to join them."  He indicated that these people say things to him; "we have long conversations; I can't remember what we talk about."  The last time he experienced this was in 2008 before he had some cardiac issues.  

Other evidence indicates that, to the extent these hallucinations are present, they are not constant, but occasional.  An October 2007 mental health evaluation reflects the Veteran's report of people talking or calling his name or moving around; however, he noted that this happens exclusively at night when he is nearly asleep.  The July 2012 examiner found that there were no delusions or hallucinations.  The June 2006 examiner found that there were no auditory or visual hallucinations, and no delusions.  As with other symptoms, the mere presence of hallucinations is not determinative of any specific rating.  Rather, it is the effect of such symptomatology on occupational and social functioning that is determinative.  In this case, the Veteran's auditory and visual hallucinations, to the extent they have been present, do not result in total occupational and social impairment.  

The Board acknowledges the stipulation in the Joint Motion that the Board did not adequately address the credibility of the Veteran's lay statements regarding the frequency of his panic attacks and nature of his impaired thinking, and their impact on his overall level of occupational and social impairment.  The Joint Motion specifies lay statements regarding impaired abstract thinking, difficulty in maintaining effective work and social relationships, anxiety three to four times a week, and panic attacks two or three times per week.  The Board simply notes that the Board's prior findings were made in the context of an appeal for a rating in excess of 50 percent.  The rating for the time period in question is now 70 percent.  The Veteran's assertions as to impaired abstract thinking, difficulty in maintaining effective work and social relationships, anxiety three to four times a week, and panic attacks two or three times per week, even if true, do not suggest total occupational and social impairment.  These assertions are therefore not probative of any higher rating.  

In summary of the Board's findings, since January 4, 2006, the Veteran's symptoms of depressed mood, anxiety, irritability, suspiciousness, sleep impairment, memory loss, cognitive decline, occasional suicidal ideation, occasional auditory and visual hallucinations, and social withdrawal more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood than they do total occupational and social impairment.  

For the reasons provided above, the Board finds that, while an increased initial rating of 70 percent is warranted as of January 4, 2006, the weight of the evidence is against an initial rating in excess of 50 percent prior to January 4, 2006, and is against an rating in excess of 70 at any time during the course of the Veteran's appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The report of VA examination in July 2012 reveals that symptoms reported by the Veteran include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships.  In this case, the Board finds that all of the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms are specifically included in the rating schedule, and the assigned ratings specifically rate based on the degree of occupational and social impairment, including due to specific symptomatology.  Implicit in such a determination is the requirement to consider how the entirety of the Veteran's PTSD related symptomatology impacts his occupational and social functioning.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Moreover, the rating schedule provides higher ratings if appropriate symptomatology were to be demonstrated.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD and fully contemplate all of his reported PTSD symptoms, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for consideration of an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

It is also noted that the Veteran currently receives a total schedular rating, and  has claim for a total disability rating based on individual unemployability (TDIU) currently awaiting adjudication.  In adjudicating the Veteran's PTSD claim, the Board has considered whether an inferred claim for a TDIU secondary to the Veteran's PTSD has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, while the Veteran is no longer employed, as discussed above, he has not alleged that he is unemployable solely on account of his service connected PTSD.  For example, in 2011, the Veteran reported that he had been forced to retire in 2006 due to declining eyesight.  Thus, the Board finds that Rice is inapplicable to this claim.
 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The Federal Circuit and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  In addition, the Veteran was afforded VA examinations to address the manifestations and severity of PTSD in January 2002, June 2004, June 2007, and July 2012.  These examinations are adequate because each was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting findings were pertinent to the rating criteria for PTSD and were consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO at the very least substantially complied with the Board's July 2012 remand instructions by obtaining and posting to the Virtual VA system VA mental health treatment records from February 2011 to the present, and by ordering a VA examination to determine the current nature and severity of the service-connected PTSD.    











ORDER

Prior to January 4, 2006, a disability rating for PTSD in excess of 50 percent is denied.

From January 4, 2006 to June 12, 2006, a disability rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

A disability rating for PTSD in excess of 70 percent is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


